Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending as of the response filed on 2/5/21. Claims 6-18 are canceled. 

The declaration of Dr. Nimesh Misra under 37 CFR 1.132 filed 2/5/21 is sufficient to overcome the rejections of claims 1-5 based upon 35 USC 103 as being unpatentable over Aslund in view of Barrett; and over Reece.

The rejection of claims 1-2 and 5 under 35 USC 112(b) is withdrawn in consideration of the amendments.
The rejection of claims 1-5 under 103 as being unpatentable over Aslund in view of Barrett is withdrawn in consideration of the amendments and the 1.132 declaration of Nimesh Misra.
The rejection of claims 1-5 under 103 as being unpatentable over Reece is withdrawn in consideration of the amendments and the 1.132 declaration of Nimesh Misra.
Claims 1-5 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed solid dispersion, and method of preparing a solid dispersion of amorphous naloxegol oxalate and Povidone K-30 in a 1:1 (w/w) ratio is not taught or suggested by the prior art. Aslund et. al., WO 2012044243; and Reece et. al., EP 3228307, both of previous record, represent the most relevant prior art. Aslund teaches naloxegol in the form of an oxalate or phosphate salt, and further teaches the compounds can be prepared in amorphous or crystalline form, with a wide variety of materials as binders, but doesn’t teach or suggest a solid dispersion or Povidone K-30 in a 1:1 (w/w) ratio with naloxegol oxalate. Reece teaches solid dispersions comprising naloxegol salts and an organic polymer, and that the dispersion can be stabilized in amorphous form. Reece teaches a wide variety of organic polymers, including polyvinylpyrrolidone, hydroxypropyl cellulose, and hypromellose, but doesn’t teach or suggest Povidone K-30 and naloxegol oxalate in a 1:1 (w/w) ratio. Reece teaches naloxegol can be prepared as a variety of salts, including the oxalate salt, however, Reece doesn’t exemplify the oxalate salt, and the process of instant claims 3-5 is not taught or suggested. 
The 1.132 declaration discloses that when the inventors used Aslund’s process, a solid amorphous dispersion was not obtained, only an oily mass or a solid with crystalline peaks (see Table 1 in declaration). The declaration further discloses that other carriers (hydroxypropyl cellulose or hypromellose) were attempted in the process of preparing a solid dispersion of amorphous naloxegol oxalate, however they were unsuccessful; additionally, naloxegol oxalate and Povidone K-30 in a ratio of 1:0.8 (w/w) resulted in a solid with crystalline peaks, not the claimed solid dispersion. The claimed solid dispersion and process of preparing a solid . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/SARAH PIHONAK/Primary Examiner, Art Unit 1627